Citation Nr: 1811074	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

 
THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
 

ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The service treatment records do not reflect any complaints of hearing loss or tinnitus, and the Veteran was not shown to have hearing loss when examined in connection with his discharge from service.  

2.  The Veteran has not given a consistent account of his presentation of tinnitus.  

3.  A VA examiner explained that it was unlikely the Veteran's hearing loss or tinnitus was related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1131, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are not  met.  38 U.S.C. §§ 1110, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187  (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448  (1995) (explaining 38 C.F.R. § 3.310(b)).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, of which sensorineural hearing loss and tinnitus are numbered, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.§ 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II. Factual Background and Analysis

The Veteran contends that his current bilateral hearing loss and tinnitus can be attributed to his exposure to loud noise during service.  As he was in an artillery unit during service, it is likely he was exposed to the sounds of the artillery pieces organic to his unit.  

His service treatment records do not contain reports of hearing loss or tinnitus, and the in-service audiograms, including the examination conducted at separation from service, are negative for findings of hearing loss.

In October 2011, the Veteran underwent a VA examination.  Hearing pure tone thresholds in decibels were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
45
LEFT
30
40
45
50
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  Tympanometry findings were normal for both the right ear and left ear.  The history taken at the examination included the following:  

The Veteran reported being exposed to gun fire and loud weapons on a regular basis and not being provided with hearing protection.  Following discharge from service, the Veteran worked as an air condition service technician exposed to loud machine noise and using hearing protection intermittently.  He could not remember the date or circumstances of the onset of tinnitus.  

The examiner concluded that as separation audiometry testing was normal, there was extensive post service occupational noise exposure, and in view of the aging process, it was less likely as not hearing loss and tinnitus were caused by in-service noise exposure, and tinnitus specifically was considered more likely due to presbycusis and/or some other etiology.     

In a November 2011 statement, the Veteran reported that the noise from air conditioning work was much less than the noise from artillery noise exposure.  In a January 2014 statement, the Veteran stated that he had hearing loss and tinnitus since service.  He also stated that though he worked in air conditioning maintenance post-service, he wore hearing protection during that time.  

In January 2016 the Veteran was treated at the VAMC. He reported bilateral tinnitus and hearing impairment.  It was noted there was no apparent etiology determined on inspection.   

At the Veteran's Board hearing in April 2017, the Veteran reported serving in artillery, and not being provided hearing protection.  He reported exposure to gun fire and loud weapons every three weeks for approximately 2 hours.  Prior to service he had no noise exposure.  Post-service he worked as an air condition service technician exposed to loud noise 5 days a week for approximately 8 hours per day for 40 years.  He denied recreational noise exposure.  He stated that upon discharge from service, he noticed his hearing was impaired, and he had ringing in his ears.  The Veteran's spouse testified that the Veteran had had hearing issues for the prior 37 years.  The Veteran stated he did not pursue a claim following discharge because he had issues with depression and alcoholism, and did not believe he could put a claim in for anything.  He reported working for GD Searle, and that in his employee files, it was noted he had difficulty hearing.   

In an April 2017 statement from the Veteran's brother J. R., he stated that ever since his brother was discharged from service, he had complained of ringing in his ears, and had difficulty hearing.  

In April 2017, a statement from Dr. S. was received.  Dr. S., is a friend of the Veteran, and also an anesthesiologist.  He reported that he had known the Veteran for approximately 6 years.  He stated the Veteran had repeatedly reported difficulty hearing and bilateral ringing in his ears that he had experienced ever since his time in service.  Dr. S. stated he noticed the Veteran's hearing had gradually diminished over the prior six years.  

The Veteran underwent a medical consultation in April 2017 John Green, DO.  The Veteran was assessed as having noise induced hearing loss, secondary to being in basic training and serving with an army artillery unit, with no hearing protection.  

In May 2017, the Veteran's spouse, a Registered Nurse, submitted a statement.  She stated she has known the Veteran for 40 years, having met him in 1976,  approximately 5 years post discharge.  She noted that for as long as she had known the Veteran he had complained of difficulty hearing, and ringing in his ears.  When asked how these symptoms originated, the Veteran reported that they were a result of loud gunfire exposure while in service, as his duty was in field artillery.  He also stated that hearing protection was not provided.  She also stated that she worked at Tripler Army Medical Center as a nurse liaison and is familiar with the medical needs of the military and veteran populations.  

In May 2017 a statement from Mark Martina, an audiologist, was received.  The Veteran had reported an onset of tinnitus and hearing loss since his time in service and after exposure to heavy artillery.  Otoscopy was unremarkable with some cerumen noted in his right canal and the left ear being clear.  Pure tone testing indicated severe to profound bilateral hearing loss.  Pure tone results and word discrimination were 84 percent for the left ear and 88 percent for the right ear.  The audiologist stated that the Veteran's hearing and tinnitus issues began during service.  

In May 2017 the Veteran's representative submitted a waiver of all evidence.  

In this case, the Veteran has not given a consistent account of his post service noise exposure, or of the onset/his experience tinnitus.  Although he reports the onset of hearing loss in service, since his hearing acuity was specifically examined at service separation, and found to be within normal limits, his report of the onset of the that disability at that time is not credible, and his overall reported medical history is not credible.  The medical opinions linking current disability with service have as their basis the Veteran's report of the onset of hearing loss and tinnitus in service.  As that history is not credible, the medical opinions are of diminished probative value.  With respect to the statement from the Veteran's wife, it too is of limited probative value as she did not become acquainted with the Veteran until several years after service, and while she recalls the Veteran attributed his complaints to gunfire during service, he is not competent to give a probative opinion on the causes of these complaints.  Likewise, the history given by the Veteran's brother is not consistent with what the Veteran told the VA examiner, and the Veteran's brother himself, is not shown to possess the medical competence to express a probative opinion on the cause of the Veteran's complaints.  

The VA examiner considered the Veteran's military noise exposure, the Veteran's work history, and what the Veteran reported, and concluded his claimed disabilities were unlikely related to service.  This conclusion comports to the facts as they can be known and was expressed by an individual knowledgeable in the appropriate field.  As such it is accorded the most probative value and as it is against the claim, an award of service connection is not indicated
.  

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


